DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
1.	Applicant's arguments filed 19 August 2022 have been fully considered but are not persuasive. 
Any physical rim or disk for a circular wheel would inherently possess a circular inner surface and circular outer surface as claimed, even if these surfaces are thin. 


Claim Rejections - 35 USC § 112
2.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.	      Claims 1-24 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim limitation “radially inner/outer surface” as recited in the independent claims is indefinite. The limitation does not appear in the original disclosure, and is not explained in the Applicant’s remarks. 

It appears that the adverb “radially” can only be intended to modify the adjectives “inner” or “outer”, but the phrases “radially inner/outer” and “radially inner/outer surface” are incomprehensible. 

It is also unclear which definition for “radial(ly)” is intended. 
For example, Merriam-Webster’s dictionary provides multiple definitions for “radial”:
1: arranged or having parts arranged like rays
2a: relating to, placed like, or moving along a radius.
b: characterized by divergence from a center
3: of, relating to, or adjacent to a bodily radius
4: developing uniformly around a central axis
Neither the original disclosure nor the Applicant’s remarks specifies which definition for “radial(ly)” is to be used.

	The examiner will ignore the word “radially” in the independent claims. As best understood by the examiner, the claims will be treated on the merits in this office action.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-24 rejected under 35 U.S.C. 103 as being unpatentable over Merlaku (German Patent Publication # DE 20 2005 010928) in view of Kemeny (U.S. Patent Application Publication 2015/0090379).

Regarding claim 1, Merlaku discloses a wheel assembly to be coupled to a hub of a vehicle (figs 1-3, P19-26, etc), the wheel assembly comprising: 
an inner rim to be coupled to the hub of the vehicle (figs: 43, etc); 
an outer rim surrounding the hub and having a circular radially inner surface (figs: 42, etc); 
a plurality of gas springs operatively coupled between said inner rim and said outer rim (figs: 18, etc) to provide a gas suspension for relative movement between said inner rim and said outer rim (figs, claim 1, etc); and 
at least one gas spring from among the plurality thereof having a controllable operating response (P23, 25, etc); and 
a disk extending radially outward from said inner rim and defining a closeable gap with adjacent portions of the outer rim (fig 8: 9-10, P22, etc: unclear, but seems to show the disk).
Merlaku does not explicitly disclose a disk extending radially outward from said inner rim and spaced apart from said plurality of gas springs, said disk having a circular radially outer surface defining a closable gap with adjacent portions of the circular radially inner surface of outer rim.
In the same field of endeavor, Kemeny discloses a disk extending radially outward from said inner rim (figs 3-4,10-11, etc) and spaced apart from said plurality of gas springs (figs 1, 5, 8, 12, 17, etc: figures show plate spaced apart from springs/pistons), said disk having a circular radially outer surface defining a closable gap with adjacent portions of the circular radially inner surface of outer rim (figs 3-4,10-11, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Merlaku to use the disk spaced apart from the springs, as taught by Kemeny, in order to provide greater structural support or protection to the wheel assembly without interfering with the operation of the existing springs (figs 3-4,10-11, 1, 5, 8, 12, 17, etc).  

Regarding claim 2, Merlaku further discloses a local controller coupled to said a least one gas spring (electronic control 20, etc).

Regarding claims 3, 10, 17, and 20, Merlaku further discloses a local sensor coupled to said local controller; and wherein said local controller is configured to control the operating response of the at least one gas spring based upon the local sensor (P23, etc: the local controller 20 uses bump forces as input means for the control).

Regarding claims 4, 11, and 21, Merlaku further discloses that said local controller is configured to control the operating response of the at least one gas spring based upon at least one remote sensor (P23, etc: based on vehicle speed measured by remote sensor).

Regarding claims 5, 12, and 22, Merlaku further discloses that said local controller is configured to control the operating response of the at least one gas spring while the wheel assembly is rolling (P23, etc).

Regarding claims 6, 13, and 23, Merlaku further discloses that the at least one gas spring has a controllable gas pressure (P23, etc).

Regarding claims 7, 14, and 24, Merlaku further discloses that the at least one gas spring has a controllable gas volume (P23, etc).

Regarding claims 8 and 15, Merlaku further discloses that the at least one gas spring comprises a double-acting gas cylinder and associated piston (P23, etc).

Regarding claims 9, 16, and 19, see the rejection for claim 1 above. Merlaku further discloses a local controller coupled to said at least one gas spring and configured to control the operating response of said at least one gas spring (electronic control 20, etc).

Regarding claim 18, Merlaku further discloses that the at least one gas spring has at least one of controllable gas pressure and controllable gas volume (P23, etc).


6.	Claims 1-24 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mackerle (U.S. Patent # 3,672,458) in view of Kemeny (U.S. Patent Application Publication 2015/0090379).

Regarding claim 1, Mackerle discloses a wheel assembly to be coupled to a hub of a vehicle (figs 1-2, col 1: 69- col 4: 58, figs 1-8, etc), the wheel assembly comprising: 
an inner rim to be coupled to the hub of the vehicle (figs: 1, etc); 
an outer rim surrounding the hub and having a circular radially inner surface (figs: 5, etc); 
a plurality of gas springs operatively coupled between said inner rim and said outer rim (figs: 3, etc) to provide a gas suspension for relative movement between said inner rim and said outer rim (figs, col 3: 70-75, etc: shock absorption of gas springs expansion/compression acts as suspension system); and 
at least one gas spring from among the plurality thereof having a controllable operating response (col 2: 6-53, etc).
Mackerle does not explicitly disclose a disk extending radially outward from said inner rim and spaced apart from said plurality of gas springs, said disk having a circular radially outer surface defining a closable gap with adjacent portions of the circular radially inner surface of outer rim.
In the same field of endeavor, Kemeny discloses a disk extending radially outward from said inner rim (figs 3-4,10-11, etc) and spaced apart from said plurality of gas springs (figs 1, 5, 8, 12, 17, etc: figures show plate spaced apart from springs/pistons), said disk having a circular radially outer surface defining a closable gap with adjacent portions of the circular radially inner surface of outer rim. (figs 3-4,10-11, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Merlaku to use the disk spaced apart from the springs, as taught by Kemeny, in order to provide greater structural support or protection to the wheel assembly without interfering with the operation of the existing springs (figs 3-4,10-11, 1, 5, 8, 12, 17, etc).  

Regarding claims 2-5, 10-12, 17, and 20-22, Mackerle further discloses a local controller coupled to said a least one gas spring (col 3: 45-52 and 56-75, etc).

Regarding claims 6, 13, and 23, Mackerle further discloses that the at least one gas spring has a controllable gas pressure (col 3: 36-65, etc).

Regarding claims 7, 14, and 24, Mackerle further discloses that the at least one gas spring has a controllable gas volume (col 3: 36-65, etc).

Regarding claims 8 and 15, Mackerle further discloses that the at least one gas spring comprises a double-acting gas cylinder and associated piston (col 3: 36-65, etc).

Regarding claims 9, 16, and 19, see the rejection for claim 1 above. Mackerle further discloses a local controller coupled to said at least one gas spring and configured to control the operating response of said at least one gas spring (col 3: 45-52 and 56-75, etc).

Regarding claim 18, Mackerle further discloses that the at least one gas spring has at least one of controllable gas pressure and controllable gas volume (col 3: 36-65, etc).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3667
November 7, 2022